DENECKE, C. J.,
dissenting.
I dissent for the reason that I consider the majority opinion to be contrary to the reasoning of the majority of this court in Jewett v. Kosydar, 266 Or 258, 260-261, 512 P2d 995 (1973), which reasoning was reaffirmed in Hankins v. Bates, 271 Or 676, 680, 534 P2d 170 (1975).
The majority makes the plaintiff’s status as a guest or nonguest completely dependent upon whether plaintiff had intentional contact with defendant’s vehicle. Such a choice is purely arbitrary and artificial, a method of determination we expressly rejected in Jewett v. Kosydar, supra (266 Or 258).
We reasoned in Jewett:
"* * * we think, however, that to make the coverage of the statute turn on whether the invitee was wholly within the vehicle and whether the vehicle had been set in motion to begin the journey, would be to give the statute an artificial interpretation without any inquiry as to the policy which the statute purports to serve. That policy is said to be the avoidance of collusive suits and the protection from liability of one who, in a spirit of hospitality, offers transportation to another.
"This being the policy which we shall assume prompted the legislature to limit its actions against the host driver, the policy in our opinion would come into play at the point when the host begins performance of the gratuitous undertaking. * * (Footnote omitted.) 266 Or at 260-261.
Defendant had commenced her gratuitous under*192taking when she attempted to open the door of the vehicle so plaintiff could enter and when her foot slipped off the brake and came in contact with the accelerator.
Holman, J., joins in this dissent.